NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 31 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GEYEL BEDOLLA-BALBUENA,                         No.    17-70152

                Petitioner,                     Agency No. A205-299-631

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 29, 2022**
                                 Seattle, Washington

Before: HAWKINS, McKEOWN, and TALLMAN, Circuit Judges.

      Geyel Bedolla-Balbuena petitions for review of a decision of the Board of

Immigration Appeals (BIA) dismissing his appeal from an order of an immigration

judge denying his applications for asylum, withholding of removal, and protection

under the Convention Against Torture (CAT). We dismiss in part and deny in part


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the petition for review.

      We lack jurisdiction to review Bedolla-Balbuena’s challenge to the BIA’s

determination that his asylum application was untimely. See 8 U.S.C. § 1158(a)(3);

Lanza v. Ashcroft, 389 F.3d 917, 924 (9th Cir. 2004) (“Our jurisdiction to review a

rejection of an asylum application as untimely . . . is precluded by statute.”). The

petition is dismissed in part on jurisdictional grounds.

      Substantial evidence supports the BIA’s determination that Bedolla-Balbuena

does not qualify for withholding of removal. Bedolla-Balbuena’s proposed social

group of “those recently arriving from the United States,” is not cognizable. See

Delgado-Ortiz v. Holder, 600 F.3d 1148, 1151–52 (9th Cir. 2010) (“‘[R]eturning

Mexicans from the United States,’ . . . is too broad to qualify as a cognizable social

group.”).

      Substantial evidence supports the BIA’s conclusion that Bedolla-Balbuena

failed to establish eligibility for CAT relief. The record does not compel the

conclusion “that it is more likely than not,” 8 C.F.R. § 208.16, that Bedolla-

Balbuena, if returned to Mexico, would be tortured “with the consent or

acquiescence of, a public official acting in an official capacity or other person acting

in an official capacity,” 8 C.F.R. § 1208.18.

      Because Bedolla-Balbuena’s CAT claim fails on the merits, so does the due

process claim. See Lata v. I.N.S., 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring


                                           2
error and prejudice to establish a due process violation).

      PETITION DISMISSED IN PART AND DENIED IN PART.




                                          3